THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 173RD DISTRICT COURT OF HENDERSON COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of January, 2015, the cause upon appeal to revise or reverse your judgment between

                             DAVID LYNN SELLERS, Appellant

                       NO. 12-14-00352-CR; Trial Court No. B-20,857
                        12-14-00353-CR; Trial Court No. B-20,858

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THESE CAUSES came on to be heard on the motion of the Appellant to dismiss the
appeals herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeals be dismissed,
and that the decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 2nd day of February, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk